Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on November 1, 2021 for patent application 15/585,012 filed on May 2, 2017.


Claims 1-7, 9-14, 16-19 and 21-23 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a generation module for generating one or more first artificial accounts for a first type of account, wherein the one or more first artificial accounts are each configured to mimic an actual account for the first type of account when interacting with external entities so that the one or more first artificial accounts have the appearance of a valid account of the first type of account to an external entity interacting with the one or more first artificial accounts and so that a set of first hacking behaviors for the first type of account are detectable in actual activity between one or more first actual accounts and the external entity” in combination with “a learning module for automatedly learning the set of first hacking behaviors for the first type of account by: automatedly analyzing first activity performed by an authorized user on each of one or more first actual accounts of the first type of account that are known to have not been previously hacked to learn a first set of characteristics in the first activity” in further combination with “defining the learned first set of characteristics as legitimate activity for the first type of account” in further combination with “automatedly analyzing second activity associated with one or more second actual accounts of the first type of account that are known to have been previously hacked to learn a second set of characteristics in the second activity” in further combination with “defining the learned second set of characteristics as non- legitimate activity for the first type of account” in further combination with “wherein the second set of characteristics in the second activity are different than and deviate from the first set of characteristics in the first activity performed by the authorized user defining the legitimate activity for the first type of account for each of the one or more first actual accounts” in further combination with “utilizing the learned first set of characteristics to generate a first set of parameters to identify legitimate activity for the first type of account based on the learned first set of characteristics” in further combination with “utilizing the learned second set of characteristics to generate a second set of parameters that are different than and/or deviate from the legitimate activity defined for the first type of account to identify non-legitimate activity for the first type of account based on the learned second set of characteristics” in further combination with “and defining the set of first hacking behaviors as including a third set of characteristics comprising: any activity that does not match the first set of parameters that identify the legitimate activity for the first type of account, any activity that matches any portion of the second set of parameters that identify the non-legitimate activity for the first type of account, and any activity that is different than and/or deviates from the legitimate activity performed by the authorized user for each of the one or more first actual accounts utilized to define the non-legitimate activity for the first type of account” in further combination with “and a detection module for detecting first cyber-hacks in the first type of account by: for the one or more first artificial accounts, determining that a cyber-hack is occurring in the first type of account in response to detecting any activity occurring on the one or more first artificial accounts by the external entity, and for the one or more first actual accounts, comparing a fourth set of characteristics in the actual activity performed by the external entity in interacting with the one or more first actual accounts and the third set of characteristics defining the set of first hacking behaviors to determine a match” in further combination with “determining that the cyber-hack is occurring in the first type of account in response to any activity in the fourth set of characteristics in the actual activity between the one or more first actual accounts and the external entity matching any of the activities in the third set of characteristics defining the set of first hacking behaviors” in further combination with “and determining that the cyber-hack is not occurring in the first type of account in response to determining that all of the activity in the fourth set of characteristics in the actual activity between the one or more first actual accounts and the external entity matches at least one of the activities in the third set of characteristics defining the set of first hacking behaviors” as recited in the claim.
Independent claims 10 and 16 are allowed for similar reasons as claim 1. Dependent claims 2-7, 9, 11-14, 17-19 and 21-23 are allowed based on their dependency on an allowable claim.



Conclusion
Claims 1-7, 9-14, 16-19 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 9, 2021